DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
In response to the arguments that Majmundar et al. (US 2019/0215055 A1) fails to disclose “the relay node selects the another relay node based on system information” as Majmundar teaches a donor distributed unit (DU) relaying message to another relay DU (Remarks, p. 7-10), Examiner respectfully disagrees.

	Majmundar discloses:
[0050] FIGS. 8A and 8B provide example illustrations at a high level, of the operation of the PDU encapsulation and tunneling function 710 in the user plane protocol stacks for the downlink (FIG. 8A) and uplink (FIG. 8B), in accordance with various aspects and embodiments of the subject disclosure. In FIG. 8, the protocol sublayers shown in dotted lines operate at the UE bearer level, whereas the protocol stack sublayers indicated with solid lines operate at the relay bearer level. The RETR sublayer performs the translation between the UE and RETR bearer levels (hence, its block is shown with a mix of dotted and solid lines). On the downlink, when the UE is being served by the relay DU, the RETR sublayer at the relay DU performs de-capsulation of PDCP PDU received over the relay tunnel, and passes them down to the RLC SAP corresponding to the UE bearer for transmission over the air interface (the air interface can also be referred to with the designation Uu).

[0051] In instances in which the UE is served by a second relay (e.g., two relay hop case), the RETR sublayer at the first relay DU will first de-capsulate the PDCP PDUs received over the first relay tunnel, and again perform an encapsulation and tunneling into a second relay bearer for transmission to the second relay. The routing function of the RETR sublayer at the first relay DU can decide the manner in which the second encapsulation and tunneling into a second relay bearer is performed. This can be further extended to multi-hop relaying (across more than two hops), where the de-capsulation/encapsulation for the subsequent hop is performed by the relay DU of the previous hop order.

[0055] FIG. 10 shows a topology diagram of a portion of an example network employing donor DUs and relay DUs. An illustration of the RETR sublayer functionality described so far for a specific scenario is shown in FIG. 6 as an example, where UE1 to UE4 (e.g., UE 1021 to UE 1024) are being served via relay DU A (rDU A) (e.g., relay DU 3101), and relay DUB (rDU B) (relay 3102), while UE5 (e.g., UE 1025) and UE6 (e.g., UE 1026) are directly being served by the donor DU (e.g., donor DU 320). Furthermore, this example assumes that UE1 and UE4 are both engaged in eMBB and low latency speech service sessions, so they each have two assigned bearers corresponding to 5QI value 8 (eMBB) and 5QI value 1 (low latency speech), which is shown in the diagram in FIG. 10 with lighter/thinner lines. In this scenario, the routing function at the donor DU would need to provide the type of association information shown in the example table of FIG. 11, to the corresponding PDU encapsulation and tunneling function 710 to indicate which UE bearers can be tunneled into which relay bearers. According to this example, the PDCP PDUs for the eMBB bearers of UE1 and UE2 being served by relay DU A are encapsulated in Relay Bearer A1 (e.g., can be multiplexed and carried on Relay Bearer A1), while the PDUs for the low latency speech bearer of UE1 must be encapsulated in a separate Relay Bearer A2 also going to relay DU A. A similar example is provided for relay DU B in the table.

[0056] The above bearer association table can be extended in case of multi-connectivity of relay DUs and/or access UEs. For example, in FIG. 10, UE2 might be connected to both relay DU A and relay DU B (e.g. via dual connectivity or if multi-TRP transmission is supported by the UE). In this case, depending on multiple factors such as traffic load, radio conditions, or UE mobility, the donor DU may encapsulate traffic for UE 2 in one or more (split) bearers across both rDU A and rDU B. Thus, the bearer association example in Table 1 may be extended to include multiple candidate relay DUs as next hops and multiple relay bearers for a given UE/UE Bearer. In another example, the bearer association given by Table 1 may be extended to include all remaining hops/relay bearers on the route between the donor/relay DU and the UE. This may be beneficial in the case of multi-hop routing to enable routing function updates considering the impact on the entire remaining routes and consider metrics such as traffic load, QoS, and radio link conditions across multiple relay links.

[0057] When the transmitting RETR sublayer at a DU performs encapsulation and tunneling, sufficient information can be encapsulated in the relay bearer PDUs to allow the receiving RETR sublayer at the receiving DU to de-capsulate the encapsulated PDCP PDUs from the UE bearers and forward them further to either correct RLC SAP for delivery to UE over air interface (Uu), or re-encapsulate into another relay bearer for delivery to another relay DU, for example based on routing information.

	As seen above, Majmundar discloses a multi-hop scenario which a first relay DU is configured to determine a next hop based on routing information received from donor DU, and therefore discloses “the relay node selects the another relay node based on system information”.

Applicant’s remaining arguments with respect to claim(s) 19, 20, 22-29 and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 19 and 28 are objected to because of the following informalities:  

Claim 19 recites “an radio resource control (RRC) message” in lines 1-2 of claim 19, which should be --a radio resource control (RRC) message--.  

Claim 28 recites “an radio resource control (RRC) message” in lines 1-2 of claim 28, which should be --a radio resource control (RRC) message--.  

Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majmundar et al. (US 2019/0215055 A1, hereinafter Majmundar) in view of Yu et al. (US 2014/0269417 A1, hereinafter Yu).

Regarding claims 19 and 28, Majmundar discloses a method for processing an radio resource control (RRC) message by a relay node and a relay node (Abstract, paragraph 95 and Fig. 17, relay distributed unit (DU)) processing a radio resource control (RRC) message (paragraphs 33-34, RRC messages being processed by the relay DU), the relay node comprising: 
a controller (paragraph 101, processing unit) configuring one of a signaling radio bearer and a higher layer protocol connection with a donor base station (paragraphs 35 and 37, relay DU communicates with a donor DU via backhaul links (signaling radio bearer), wherein the 
a receiver (paragraphs 108-110 and Fig. 17, components for performing network communications) receiving an RRC message transmitted from a UE paragraph 37, “a UE (e.g., UE 1021 as shown in FIG. 3) can transmit a signal via a wireless access communications link (e.g., access link 2151) to relay DU”; paragraphs 33-34, relay DU processes RRC messages); and 
a transmitter (paragraphs 108-110 and Fig. 17, components for performing network communications) transmitting the RRC message to one of the donor base station and another relay node using one of the signaling radio bearer and the higher layer protocol (paragraph 37, the relay DU relays the signal via a backhaul link (e.g., backhaul link 3151) to the donor DU 320), 
wherein the relay node selects the another relay node to transmit the RRC message based on system information transmitted by the donor base station or the another relay node (paragraphs 55-57, routing information (system information) is encapsulated to enable a receiving DU to relay bearer for delivery to another relay DU in multi-hop routing; paragraphs 50-51, a first relay DU de-capsulate data and sends data to a second relay DU (i.e., first relay DU selects the second relay DU for data transmission).
Majmundar discloses multi-hop routing for relay DUs (paragraphs 50-51 and 56), but does not explicitly disclose the relay node transmits the RRC message directly to the another relay node.
In an analogous art, Yu discloses a method and system for configuring relay nodes (Abstract), wherein the system comprises a donor base station (DeNB) (paragraphs 56-57 and 

Regarding claims 20 and 29, Majmundar in view of Yu further discloses the relay node is an integrated access backhaul (IAB) node (see Majmundar, paragraph 22) connected with the UE via radio access (see Majmundar, paragraphs 34 and 37 and Fig. 3, UE connected to the relay DU via access link 215) and connected with one of the another relay node and the donor base station via radio backhaul (see Majmundar, paragraph 37 and Fig. 3, relay DU is connected to donor DU via backhaul link).

Claims 22, 23, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majmundar in view of Yu as applied to claims 19 and 28 above, and further in view of Chen (US 2014/0003329 A1).


Majmundar and Yu do not expressly disclose the RLC channel is selected based on backhaul RLC channel mapping information, wherein the backhaul RLC channel mapping information includes backhaul RLC channel mapping information for each control plane traffic type and is received in an UE context setup message of the UE.
In an analogous art, Chen discloses when a UE attaches to a network via a relay device (paragraph 66), UE context information is created (paragraph 66), and mapping information is created based on the UE context information (paragraphs 37-38), and RLC channels are mapped based on the UE context information and QoS characteristic (paragraphs 54, 60 and 91). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to map the backhaul channels of Majmundar in view of Yu to RLC channels as RLC backhauls as suggested by Chen to ensure QoS of communications between UE and donor DU via the relay DU.

Claims 26, 27, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majmundar in view of Yu as applied to claims 19 and 28 above, and further in view of Qi et al. (US 2020/0229181 A1, hereinafter Qi).


Majmundar and Yu do not expressly disclose the RRC message is added to a payload of a message and is transmitted via the signaling radio bearer.
	In an analogous art, Qi discloses a distributed unit being arranged to communicate backhaul traffic wirelessly as an Integrated Access Backhaul (IAB) node in F3-AP layer (paragraph 57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the F1 interface for connecting relay DU to donor DU (base station) as disclosed by Majmundar in view of Yu with the F3-AP layer as disclosed by Qi to improve network performance by upgrading network interface for connecting between entities.

Allowable Subject Matter
Claims 24, 25, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

3GPP TR 36.806 V9.0.0 “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Relay architectures for E-UTRA (LTE-Advanced) (Release 9)”, dated March 2010, discloses relay architecture for E-UTRA (LTE-Advanced) including donor eNB, relay and UE (p. 5-8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645